ORDER

PER CURIAM.
Defendant, Marquis Specialists, Inc. (Marquis) and Missouri Employers Mutual Insurance, appeal from the award of the Labor and Industrial Relations Commission affirming that Marquis is liable to Susan L. Ta-bares for her carpal tunnel syndrome. We affirm.
*220We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.